Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed on 7/30/2021.  Claims 13-32 are pending. 
Allowable Subject Matter
Claims 13-32 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to process for utilizing a commit token structure for addressing transaction conflicts on a Blockchain. 

The terminal disclaimer filed on 7/28/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The examiner notes for the record that in office action dated 6/3/2021, the examiner determined that applicant’s claims where allowable over the prior art. The examiner noted prior art reference(s) Allen; Craig M. (US Patent Publication No. 20180082291), Webster; Jay et al (US Patent Publication No. 20180253745), Tang; Qiaochu et al. (US Patent Publication No. 10425230) and Manevich; Yacov et al. (US Patent Publication No. 20200051078), as being pertinent to applicant’s disclosure, but could not be relied upon for a formal art rejection. The examiner concluded at that time that neither of the reference(s) alone or in combination expressly disclosed applicant’s claim limitation(s) of, “the first token acquisition request indicates a first location of a first data block in the blockchain to submit the first transaction data sending a commit token by the blockchain node to the blockchain client, wherein the commit token is allocated by the blockchain node based on a smart contract 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Specification (Title)
The examiner withdraws the objection to applicant’s specification in view of applicant’s title amendment. 
Examiner’s Remarks – Double Patenting
	The examiner withdraws the rejection made under Double Patenting in view of applicant’s approved Terminal Disclaimer. 
Art of Record 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Borne-Pons et al. (US Patent No. 10,250,394) and Darnell; Shelby Solomon et al. (US Patent Publication No. 2019/0378142).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497